This is an action to recover the price of certain building material sold to the defendants. *Page 658 
The jury returned a verdict for the plaintiff which the defendant Krasting moved to set aside, and from the denial of that motion he has appealed. The only claim he makes is that he was not identified as the person who purchased the materials. The treasurer of the plaintiff testified that two men came to its place of business, giving the names of Krasting and Frisco, and purchased the goods, which were charged to Krasting and the other defendant, The Guilford Auto Wrecking Company. The transaction had taken place two and one half years before and the treasurer could not with certainty identify Krasting at the trial, but he did point out as Krasting a man in the court room who, it later developed, was Krasting. It also appears in evidence that the treasurer was informed at the time of the purchase that Krasting was connected with the Wrecking Company and that the materials were to be used to build a tea room; that they were in fact used to build a tea room upon property standing in the name of Krasting; that he was an officer of the Wrecking Company which operated the tea room, with Frisco actually in charge; that bills for the materials were sent to Krasting in care of the Wrecking Company and were not returned; and that Frisco was in the court room but was not called as a witness. These circumstances afforded a basis for a reasonable conclusion by the jury that Krasting was the man who purchased the goods even against his explicit denial.
   There is no error.